DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2  are objected to because of the following informalities:  
Claim 2, line 10, should apparently state --…the pod is being…-- instead of “…the pod being…” 
Claim 6, line 2, should apparently state --…extending from the sensor housing…-- instead of “…extending the sensor…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example:
Claim 2 recites the limitations “the power of the battery is supplied to the transmitter,” at lines 16-17 thereof, which render the claim indefinite; for example, lines 7-8 of claim 1, from which the claim depends, merely teaches that “the sensor module is configured to allow a separate transmitter to be connected thereto.” As such, it is unclear whether or not the sensor applicator assembly includes a transmitter or merely allows a separate transmitter to be connected thereto. If the applicant’s objective is to claim the transmitter, claim 1 should apparently state, --…the sensor module includes a separate transmitter…--.  The following claims should apparently be rewritten to include this language. If the applicant’s objective is to not claim the transmitter, claim 2 should apparently state --…the power of the battery is configured to be supplied to the transmitter…--.

Claim 6, at line 4 thereof, recites the limitations “one end portion of the sensor probe,” which render the claim indefinite; for example, in light of the prior recitation of the “sensor probe having one end portion” at line 3 of claim 5 from which the claim depends, it is unclear whether the later claimed “one end of portion of the sensor probe” is the same as the “one end portion” of the sensor probe as recited at line 3 of claim 5. Moreover, at line 8 thereof, the term "in corresponding manner" renders the claim indefinite; for example, it is unclear as to which “manner” the claim refers. The phrase appears to be a literal translation into English from a foreign document.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 20160058344 A1).

wherein the sensor module is configured to allow a separate transmitter to be connected thereto to transmit a glucose measurement result to an external device, 
the sensor module is provided with a power supplying battery to supply power to the transmitter.
Regarding claim 1, Peterson teaches a sensor applicator assembly for a continuous glucose monitoring system (Abstract), the sensor applicator assembly 200 being assembled as a single unitary product in which a sensor module 800 periodically measuring a blood glucose level is preinstalled in an applicator (Fig. 9, element 200 (sensor applicator assembly)), such that the sensor module 800 is ejected by an operation of the applicator to be attached to a human body (Paragraphs [0129, [0132]-[0136] and Fig 13, element 800 (sensor module)), wherein the sensor module 800 is configured to allow a separate transmitter 724 to be connected thereto to transmit a glucose measurement result to an external device (Paragraphs [0137] and [0175] and Fig. 46, element 724 (transmitter)), the sensor module 800 is provided with a power supplying battery 706 to supply power to the transmitter 724 (Paragraph [0175] and Fig. 46, element 706 (battery)).
Regarding claim 2, Peterson teaches the sensor module 800 including: a pod 852 and 206” having adhesive tape 600 attached to a bottom end surface thereof (Paragraph [0143], and Fig. 41, elements 206” and 852 and 206” (pod) and 600 (adhesive tape) which can be seen in Fig. 23), the adhesive tape 600 allowing the pod 852 and 206” to be attached to the human body when ejected by the applicator (Paragraph [0143]), the pod 852 and 206” being provided with a connector terminal to which the transmitter 724 is connectable (Paragraphs [0137] and [0175]); a sensor 120 having one end portion disposed within the pod 852 and 206” to protrude downward from the pod 852 and 206” (Fig. 40, element 120 (sensor) – one end portion of the sensor is within the pod protruding downwards), wherein the sensor 120 is inserted into the human body to extract body fluid as the pod 852 and 206” being ejected (Paragraph [0129]); and a printed circuit board 702 disposed in an internal space of the pod 852 and 206” to be electrically connected to the other end portion of the sensor 120 (Paragraph [0168] and Fig. 46, element 702 (printed circuit board)), wherein the connector terminal is connected to the printed circuit board 702 (Paragraph [0175] – the transmitter, radio antenna, is coupled to the printed circuit board by a connector terminal in order to operate), and the power of the battery 706 is supplied to the transmitter 724 through the printed circuit board 702 and the connector terminal (Paragraphs [0175]).
	Regarding claim 3, Peterson teaches the sensor module 800 further includes a needle 100 detachably coupled to the pod 852 and 206” (Paragraph [0129], element 100 (needle)), the needle 100 being configured to be inserted into the human body together with the sensor 120 while surrounding one end portion of the sensor 120 (Paragraph [0129]), so that one end portion of the sensor 120 is inserted into the human body in response to the pod 852 and 206” 15being ejected (Paragraph [0129]).  
Regarding claim 4, Peterson teaches the pod 852 and 206” including: a pod base 206” having the adhesive tape 600 attached to a bottom end surface thereof so as to be attachable to the human body (Paragraph [0143] and Fig. 23, element 600); and a pod body 852 coupled to a portion of a top surface of the pod base 206” to surround a portion of a space above the pod base 206” (Paragraph [0166] and Fig. 41, elements 206” and 852), wherein the sensor 120, the battery 706, and the printed circuit board 702 are disposed in an internal space of the pod body 852 (Fig. 41, elements 702 (printed circuit board), battery is within element 700 (electronics module), and element 120 (sensor)), the connector terminal is provided on a portion of the pod body 852 (Paragraph [0175] – the connector terminal is attached to the printed circuit board which is inside the pod body), and the pod base 206” is configured to allow the transmitter 724 to be seated on and coupled to the top surface (Fig. 40, element 702 (printed circuit board) is on the pod base in which the transmitter is connected to).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 20160058344 A1) as applied to claim 4 above, and further in view of Brister (US 20060020189 A1).
Regarding claim 5, Peterson teaches claim 4 as discussed above and further teaches the sensor including: a sensor probe 120 having one end portion protruding downward from the pod 852 and 206” and the other end portion disposed in an internal space of the pod 852 and 206” (Fig. 40, element 120 (sensor probe)); a sensor housing 206 configured to surround a portion of the sensor probe 120 to support the sensor probe 120 (Paragraph [0135], Fig. 14, elements 206 (sensor housing) and 120 (sensor probe)).
Peterson fails to teach a rubber block coupled to the sensor housing, such that the other end portion of the sensor probe extends through the rubber block; and an elastic contact inserted into the rubber block, such that the other end portion of the sensor probe extends through the elastic contact, with one end portion of the elastic contact being in elastic contact with the printed circuit board, wherein the sensor probe is electrically connected to the printed circuit board via the elastic contact. Brister teaches, a rubber block coupled to a sensor housing, such that the other end portion of a sensor probe 32 extends through the rubber block 26 (Paragraphs [0106], [0207] and Figs. 3-4, 11A-B & 12A-B, element 26 (rubber block) and 32 (sensor probe) of Brister); and an elastic contact 28 inserted into the rubber block 26, such that the other end portion of the sensor probe 32 extends through the elastic contact (Paragraph [0106] and Fig. 11B, element 26 (rubber block), 28 (elastic contact), and 32 (sensor probe) of Brister), with one end portion of the elastic contact 28 being in elastic contact with a printed circuit board (Paragraphs [0092] and [0093] of Brister), wherein the sensor probe 32 is electrically connected to the printed circuit board via the elastic contact 28 (Paragraphs [0092] and [0093] of Brister). It would have been obvious to one having ordinary skill in the art to modify the system of Peterson to include rubber block and an elastic contact in which the sensor extends through and one portion being connected to the printed circuit board, as taught by Brister since such a modification would amount to applying a known technique (i.e. as taught by Peterson) to improve similar devices (i.e. as taught by Brister) in the same way by providing a mounting unit that is designed to maintain the integrity of the sensor in the host so as to reduce or eliminate translation of motion between the mounting unit, the host and/or the sensor (Paragraph [0090] of Brister) 
Regarding claim 6, Peterson in view of Brister teach the needle 100 is shaped as a hollow pipe extending the sensor housing 206 in a top-bottom direction and surrounding an external space of one end portion of the sensor probe 120 (Paragraph [0126] and Fig. 40, element 120 (sensor probe) of Peterson), and the needle 100 is provided with a needle head on top end portion thereof (Fig. 4, element 100 – the needle head is the part of the needle that is inside the pod body of Peterson), and the sensor housing 206 and the needle head are provided with a guide recess and a guide protrusion in a corresponding manner (Paragraphs [0144]-[0145], Fig. 14A, elements 270a (sensor guide) and 244 (housing guide) – There will be a recess in order for the guides to be inserted of Peterson), the guide protrusion being inserted into the guide recess to guide a coupling position of the sensor housing and the needle head (Paragraphs [0144]-[0145] of Peterson).
The figures of Peterson listed in sections Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 are the same embodiments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pace (US 20130150691 A1) teaches a sensor applicator assembly for measuring blood glucose including a sensor module, sensor and needle, a pod having an adhesive base, and a transmitter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.F.B./            Examiner, Art Unit 3791                                                                                                                                                                                            




/RENE T TOWA/           Primary Examiner, Art Unit 3791